NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CONCEPTUS, INC.,
Plaintiff-Cross Appellant,

V.

HOLOGIC, INC.,
Defendant-Appellant.

2012-1209, -1219 -

Appeals from the United States District Court for the
Northern District of California in case no. 09-CV-2280,
Judge William H. Alsup.

ON MOTION

Befcre NEWMAN, LOURIE and O’MALLEY, Circuit Ju,dges.
PER CURIAM.
0 R D E R

The parties jointly move to dismiss their appeals and
to remand to the United States District Court for the
Northern District of California due to settlement.

We cannot both dismiss the entire appeal and re-
mand, as those are mutually exclusive dispositions We

CONCEPTUS V. HOLOGIC 2

understand that the parties seek a remand so that the
district court can consider further proceedings pursuant
to their settlement agreement 'l`hus, we grant the motion
to remand and deny the motion to dismiss as unneces-
sary.

Accordingly,

IT Is ORDERED THAT:

(1) The motion to remand is granted

(2) The motion to dismiss is denied as unnecessary

(3) Each side shall bear its own costs.

Foa THE CoURT

Jul- 1 2 2012 )'s/ Jan Horbaly
Date J an Horbaly_
Clerk
cc: Eric A. Shurnsky, Esq.
325 Matthew M. Wolf, Esq. U'S.r:-,GR
JUL l 2 2012

Issued As A Mandate:  1 2 2012 JAN HOBBAW

CLERK